 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10   Tera LISICKY, et al.,                                Case No.: 18-cv-1642-W-AGS
11                                      Plaintiffs,       REPORT AND RECOMMENDATION
                                                          TO APPROVE MINOR’S
12   v.
                                                          COMPROMISE (ECF No. 21)
13   USAA CASUALTY INSURANCE
14   COMPANY, et al.,
15                                    Defendants.
16
17         Plaintiff S.L., a minor, by and through his guardian ad litem, Adam Lisicky, seeks
18   an order approving a proposed settlement of all his claims. Because the settlement serves
19   the minor’s best interests, the Court recommends that the motion be granted.
20                                        BACKGROUND
21         This suit arises from allegations against defendant USAA Casualty Insurance
22   Company for breach of contract and breach of the implied covenant of good faith and fair
23   dealing. (ECF No. 20, at 1.) On April 22, 2016, plaintiff Tera Lisicky–who was 31 weeks
24   pregnant–was injured in an automobile-related accident. She submitted a claim to USAA
25   for payment under her family’s automobile insurance policy. USAA denied plaintiffs’
26   claims, and this action followed. (Id. at 2.)
27         Plaintiffs and defendant reached a settlement through private mediation. The
28

                                                      1
                                                                                18-cv-1642-W-AGS
 1   settlement agreement was provided to the Court, along with the total settlement amount,
 2   the amount paid to the non-minor plaintiff, and the amount paid to plaintiffs’ attorney. The
 3   total settlement amount is             , of which S.L. will receive           . (Id. at 5.) The
 4   minor’s funds will be deposited into a structured settlement annuity. (See id. at 9.)
 5                                          DISCUSSION
 6         District courts have “a special duty” to “safeguard the interests of litigants who are
 7   minors.” Robidoux v. Rosengren, 638 F.3d 1177, 1181 (9th Cir. 2011). In the settlement
 8   context, that duty requires the court to “conduct its own inquiry to determine whether the
 9   settlement serves the best interests of the minor.” Id. (citations omitted). The Court is
10   required to limit the scope of its review to “whether the net amount distributed to each
11   minor plaintiff in the settlement is fair and reasonable, in light of the facts of the case, the
12   minors’ specific claim, and recovery in similar cases.” Id. at 1182. “Most importantly, the
13   district court should evaluate the fairness of each minor plaintiff’s net recovery without
14   regard to the proportion of the total settlement value designated for adult co-plaintiffs or
15   plaintiffs’ counsel—whose interests the district court has no special duty to safeguard.” Id.
16         Having reviewed the complaint, minor’s compromise motion, and settlement terms,
17   the Court is familiar with this case’s facts and legal issues. With that experience in mind,
18   the Court recognizes that litigation is always uncertain and concludes that the proposed
19   settlement is fair, reasonable, and in the minor’s best interests. Although plaintiffs allege
20   that S.L. was born nine weeks premature, there is no indication that he was otherwise badly
21   injured as a result of the accident.
22         Moreover, the minor’s recovery in this case is reasonable in light of those approved
23   in similar cases. See, e.g., Birdgman v. U.S., No. 1:13-cv-0753-SKO, 2014 WL 6610405,
24   at *2 (E.D. Cal. Nov. 20, 2014) (approving an automobile accident settlement where the
25   minor received $35,000); Stevens v. United States, No. 4:17-cv-05312-DMR, 2018 WL
26   1900159, at *2 (N.D. Cal. Apr. 20, 2018) (approving an automobile accident settlement
27   where the minor received $25,000).
28

                                                    2
                                                                                     18-cv-1642-W-AGS
 1         Accordingly, the Court recommends:
 2      1. The motion to approve the settlement be granted; and
 3      2. The compromise and settlement of the claims of minor S.L. be approved as fair,
 4         reasonable, and in his best interest.
 5
 6         Any objections to this report and recommendation are due by July 31, 2019. See 28
 7   U.S.C. § 636(b)(1). A party may respond to any such objection within 14 days of being
 8   served with it. See Fed. R. Civ. P. 72(b)(2).
 9
10   Dated: July 17, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     3
                                                                             18-cv-1642-W-AGS
